DETAILED ACTION
1.	This communication is in response to application 16/448405 filed on 6/21/2019. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-24 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/7/2022 was filed with a request for continued examination. Accordingly, the information disclosure statement has been considered by the examiner and summarized below as the references do not teach the instant claim limitations.

	A.  US 8, 442, 863 Chandramouli et al discloses using a map-reduce framework on both offline and real-time to produce response to queries for analysis. Chandramouli disclose determining if a user click occurred and recording the keyword and add associated with the user click to use in a training model. Chandramouli however does not disclose at least in response to determining that the first event is located in a particular sequence in the first data partition: determining a particular user corresponding to the particular sequence, and storing a mapping indicating that the first event was found for the particular user; searching at least some of the sequences in a second data partition, including: identifying that a given sequence in the second data partition corresponds to the particular user, accessing the mapping to determine that the first event was already found for the particular user, and beginning searching the given sequence in the second data partition for the subsequent second event.



	C. US 6,754,388 Foslien et al. discloses determining trends and patterns according to constraints and search criteria. Figure 2 further disclose allowing the user to select a source such  as a data base or CD-ROM however does not disclose: in response to determining that the first event is located in a particular sequence in the first data partition: determining a particular user corresponding to the particular sequence, and storing a mapping indicating that the first event was found for the particular user; searching at least some of the sequences in a second data partition, including: identifying that a given sequence in the second data partition corresponds to the particular user, accessing the mapping to determine that the first event was already found for the particular user, and beginning searching the given sequence in the second data partition for the subsequent second event.





Reasons for allowance
3.	The prior art does not teach or fairly suggest searching for the series of particular events in each of at least some of the sequences in a first data partition; in response to determining that the first event is located in a particular sequence in the first data partition: determining a particular user corresponding to the particular sequence, and storing a mapping indicating that the first event was found for the particular user; searching at least some of the sequences in a second data partition, including: identifying that a given sequence in the second data partition corresponds to the particular user, accessing the mapping to determine that the first event was already found for the particular user, and beginning searching the given sequence in the second data partition for the subsequent second event.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 21, 2022